       Case: 1:20-cv-01079 Document #: 22 Filed: 05/15/20 Page 1 of 3 PageID #:66




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 BRANDON DILLER,

         Plaintiff,

                 v.                                      Case No. 1:20-cv-01079

 DONALD J. TRUMP FOR PRESIDENT, INC.;                    Hon. Thomas M. Durkin
 REPUBLICAN NATIONAL COMMITTEE,

         Defendants.


                                   JOINT STATUS REPORT

        Pursuant to Paragraph 5 of Judge Pallmeyer’s Third Amended General Order 20−0012 and

this Court’s May 9, 2020 Minute Order [ECF #21], the parties respectfully submit the following

joint status report:

  I.    Discovery

        Discovery has not yet begun.

 II.    Unresolved motions

        Plaintiff filed a placeholder motion for class certification on February 24, 2020, but

plaintiff did not file a notice of motion setting a date for presentment of the motion to the Court.

See N.D. Ill. Local Civil Rule 5.3(b). The parties agree that briefing on the class certification

motion should be stayed. There are no other unresolved motions before the Court.

III.    Settlement

        The parties are currently discussing a resolution of this matter.

IV.     Proposed schedule for the next 45 days

        Pursuant to Paragraph 2 of the Third Amended General Order, the parties agree that the

following deadlines apply in this case:
       Case: 1:20-cv-01079 Document #: 22 Filed: 05/15/20 Page 2 of 3 PageID #:67




           June 25, 2020: Last day to meet to comply with the provisions of Federal Rules 26(f)

            and 26(a)(c) and this Court’s Local Rule 26.1

           July 3, 2020: Deadline to submit joint status report

           July 27, 2020: Deadline for Defendants to respond to the Complaint

 V.     Proposed revised discovery and dispositive motion schedule

        The parties request that the Court enter the proposed schedule in Paragraph IV of this Joint

Status Report.

VI.     Any agreed action without a hearing

        The parties do not request any action from the Court at this time.

VII.    Telephonic hearing

        A telephonic hearing with the Court is not necessary at this time.




                                                  2
    Case: 1:20-cv-01079 Document #: 22 Filed: 05/15/20 Page 3 of 3 PageID #:68




Respectfully submitted,                           May 15, 2020

/s/ Jonathan B. Piper                             /s/ Christopher A. Hall

Bock, Hatch, Lewis & Oppenheim, LLC               JONES DAY

Phillip A. Bock                                   Christopher A. Hall
David Max Oppenheim                               chall@jonesday.com
Jonathan B. Piper                                 77 West Wacker, Suite 3500
Molly Elizabeth Stemper                           Chicago, IL 60601.1692
Tod Allen Lewis                                   Telephone: +1.312.782.3939
phil@classlawyers.com                             Facsimile: +1.312.782.8585
134 N. La Salle St., Suite 1000
Chicago, IL 60602                                 Brett A. Shumate (pro hac vice)
Telephone: +1.312.658.5500                        Kaytlin L. Roholt (pro hac vice)
Facsimile: +1.312.658.5555                        bshumate@jonesday.com
                                                  kroholt@jonesday.com
Counsel for Plaintiff Brandon Diller,             51 Louisiana Ave. NW
individually and as the representative of a       Washington, DC 20001.2113
class of similarly situated persons               Telephone: +1.202.879.3939
                                                  Facsimile: +1.202.626.1700

                                                  Counsel for Defendants Donald J. Trump for
                                                  President and Republican National
                                                  Committee




                                              3
